Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8 and 9, directed to product non-elected without traverse.  Accordingly, claims 8 and 9 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Parker on 8/9/2021.
The application has been amended as follows: 
The language “preferably in a range between about 0.1 Pa to about 1 Pa” is deleted from line 5 of claim 1.
Claims 8 and 9 are cancelled.
Reasons for Allowance
Claims 1-7 and 10-20 were allowed.
The following is an examiner’s statement of reasons for allowance: it is not known in the prior art to treat a medical device made from a NiTi alloy by mounting the device in a reaction chamber and evacuating the chamber to below atmospheric pressure and allowing hydrogen to enter the reactions chamber such that the pressure inside the chamber is between 1 and 100,000 Pa, establishing an electrical discharge in the chamber and reacting the device with the particles inside the chamber 
It should further be noted that the current claims are interpreted to require introduction of neutral oxygen atoms into the chamber and the process claimed would not necessarily read on a process wherein neutral oxygen atoms were formed as a product in the chamber purposefully or accidentally.  Example 2 of the current specification specifically states that neutral oxygen is “leaked” into the reaction chamber, implying that neutral oxygen is formed prior to introduction into the chamber.  The current specification does reasonably enable this introduction of neutral oxygen into the chamber but does not enable in situ formation of neutral oxygen inside the chamber.
Pertinent Prior Art 
The most pertinent prior art (CN101294296) teaches the use of an electrical arc to form a titania coating on a NiTi alloy for medical use. However, the prior art does not teach the introduction of neutral oxygen into the treatment chamber as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J BOWMAN/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717